 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 372Overnite Transportation Company and Teamsters Local 667, affiliated with the International Brotherhood of Teamsters and Tommy George and Mark Cole and Tollie Graves and Marcus Cole and Anthony Q. Pope.  Cases 26ŒCAŒ17397, 26ŒCAŒ17520, 26ŒCAŒ17568, 26ŒCAŒ17655, 26ŒCAŒ17722, 26ŒCAŒ17723, 26ŒCAŒ17727, 26ŒCAŒ17761-1, 26ŒCAŒ17857, 26ŒCAŒ17881, 26ŒCAŒ17884, 26ŒCAŒ17916, 26ŒCAŒ17995, 26ŒCAŒ18004, 26ŒCAŒ18031, 26ŒCAŒ18040, 26ŒCAŒ18053, 26ŒCAŒ18068, 26ŒCAŒ18069, 26ŒCAŒ18071, 26ŒCAŒ18099, 26ŒCAŒ18104, 26ŒCAŒ18109, 26ŒCAŒ18165, 26ŒCAŒ18388, 26ŒCAŒ18438, 26ŒCAŒ18460, and 26ŒCAŒ18348 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN  AND TRUESDALE On November 13, 1998, Administrative Law Judge Pargen Robertson issued the attached decision.  The Re-spondent and the General Counsel filed exceptions, sup-porting briefs, and answering briefs, and the Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs, and has decided to affirm the judge™s rulings, findings,1 and conclusions, as modified.2 We agree with the judge™s findings, for the reasons set forth in his decision, that the Respondent violated Sec-tion 8(a)(3) and (1) of the Act by discharging employees Tollie Graves and Marcus Cole, and by reducing Horace Quinn™s hours the day after the election, but that it did not violate the Act by discharging Quinn.3 However, we reverse the judge™s findings that the Respondent™s im-plementation of more stringent loading dock policies was lawful.  We also reverse his finding that the General Counsel failed to meet his initial burden of establishing that the discharges of Sidney Wyrick, Steve and Anna Spillers, and Mark Cole were unlawfully motivated, and we remand these allegations for further consideration.                                                                                                                                                        1 The parties have excepted to some of the judge™s credibility find-ings.  The Board™s established policy is not to overrule an administra-tive law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stan-dard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We will modify the judge™s recommended Order in accordance with our decisions in Indian Hills Care Center, 321 NLRB 144 (1996), and Excel Container, 325 NLRB 17 (1997), and our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001). 3 In the absence of exceptions, we adopt the judge™s finding that the Respondent violated Sec. 8(a)(1) of the Act by threatening employees with reduced hours if they voted in favor of union representation.   No party excepted to the judge™s finding that the Respondent vio-lated Sec. 8(a)(3) and (1) of the Act by discriminatorily discharging city driver Robert Crawford.  On June 30, 1999, the Board administratively granted counsel for the General Counsel™s unopposed Motion to Sever Cases 26ŒCAŒ18031, 26ŒCAŒ18053, and 26ŒCAŒ18071 to the extent that they relate to Crawford™s discharge.  Background The Union first attempted to organize the employees at the Respondent™s Memphis City and Hub facilities in 1995, but was not successful.  It conducted another orga-nizing campaign the following year, and on September 16, 1996, an election was held among the city drivers, road drivers, dock workers, jockeys/hostlers, building mainte-nance employees, and shop employees at the facilities.  The results were 219 for and 201 against the Union, with determinative challenged ballots.  Both parties filed objec-tions.  The issues in the representation case were subse-quently resolved, and the Union was certified as the exclu-sive collective-bargaining representative of the above-described employees on October 9, 1997. More Stringent Dock Policy In June 1996, during the second organizing campaign, Michael Eastman was transferred to Memphis to become the facility™s assistant terminal manager.  Seven months after the election, on April 15, 1997, Eastman announced to dock employees that they must count their freight and ﬁdo what they™re supposed to doﬂ or ﬁwe™re going to run your ass off.ﬂ  He also told employees that no more than three misloads or shortages would be tolerated.4  There is no dis-pute that the Respondent did not confer with the Union be-fore making this April announcement to employees. The judge found that at the time that the Respondent announced its new standards, it had no obligation to no-tify or bargain with the Union because the Union had not yet been certified as the employees™ collective-bargaining representative.  The General Counsel has ex-cepted to the judge™s failure to find that the Respondent™s unilateral implementation of the stringent dock rules vio-lated Section 8(a)(5).     4 A misload is when freight unloaded from one trailer is inadver-tently reloaded onto the wrong out-bound trailer.  Sam Powell, a 19-year employee, and Paul Allen Holder, a 17-year employee, testified that misloads are a frequent occurrence and that they happen daily.  The parties stipulated that misloads, shortages, low productivity, and fail-ures to document hazardous material were dock errors that gave rise to discipline. 335 NLRB No. 33  OVERNITE TRANSPORTATION CO. 373It is well-settled that absent compelling circumstances, 
an employer that chooses un
ilaterally to change its em-
ployees™ terms and conditions of employment between 
the time of an election and th
e time of certification does 
so at its own peril, if the union is ultimately certified.  
Mike O™Connor Chevrolet
, 209 NLRB 701 (1974), re-
versed and remanded on other grounds, 512 F.2d 684, 
(8th Cir. 1975).  See also 
NLRB v. 1199, National Union 
of Hospital & Health Care Employees
, 824 F.2d 318 (4th 
Cir. 1987); 
Fugazy Continental Corp. v. NLRB
, 725 F.2d 
1416, 1421 (D.C. Cir. 1984); and 
Celotex Corp.
, 259 
NLRB 1186, 1993 (1982).  The purpose of the rule is to 

prevent employers from postponing their bargaining ob-
ligation through dilatory tactics and spurious objections, 
and from gaining unfair advantage prior to the com-
mencement of bargaining.  Thus, if the election objec-
tions prove to be fruitless and 
the union is certified as the 
employees™ collective-bargaini
ng representative, an em-
ployer that has unilaterally changed terms and conditions 
of employment will be found to have violated the Act.  
Here, the alleged unilateral change in the dock policy 
occurred in April 1997, between the September 1996 

representation election and the October 9, 1997 certifica-
tion.  The Respondent contends, however, that no new 
dock policy was implemented in April 1997, and sug-
gests that it merely reiterated an existing policy, i.e., the 
progressive discipline policy that Eastman implemented 

in 1996.  Consequently, it argues, the General Counsel is 
precluded by Section 10(b) of the Act from litigating this 
matter as an unfair labor practice.
5  The Respondent also 
argues that the employees had been similarly ﬁlecturedﬂ 
in the past.  
The parties do not dispute that in June 1996, Eastman 
announced the institution of a progressive discipline pol-
icy.  The legality of the progressive discipline policy was 
not in issue, and contrary to the Respondent™s assertions, 
the judge made no findings about it apart from noting its 
institution.  Eastman testified variously about the 1996 
discipline policy, first stating that it was based on a five-
step progression (oral counseling, written counseling, 
written warning, final written warning with suspension, 
and termination), and then suggesting that it was a four-
step process, (written counse
ling, written warning, final 
written warning with suspension, and termination). 
Eastman™s April 1997 statement that no more than 
three misloads or shortages would be tolerated was at 
least one and arguably two fewer mistakes than would 
have been tolerated under the June 1996 discipline pol-
icy.  Thus, the dock policy was changed to allow fewer 
                                                          
                                                           
5 Sec. 10(b) precludes issuance of a complaint based on conduct that 
occurred more than 6 months prior to the filing of an unfair labor prac-
tice charge. mistakes before termination.  As a different policy, it 
could not be implemented unilaterally under 
Mike 
O™Connor Chevrolet
 and its progeny. 
Moreover, employee Frederick Clark testified that the 
employees on the midnight shift who attended an April 
1997 meeting where the more stringent dock policy was 
announced all had to sign ﬁa little sheet that they passed 
around . . . stating [the em
ployees] were aware of the 
shortage and damageﬂ policy.  While employees may 

previously have been advised to reduce the number of 

mistakes on the dock, the Respondent presented no evi-
dence that it had required employees to sign their ac-
knowledgment at similar ﬁlecturesﬂ or that the lecturing 
amounted to imposition of an enforceable policy.  The 
fact that such an acknowledgment was required of the 
employees further supports our finding that Eastman™s 
April 1997 announcement represented a substantive 
change in the existing po
licy and practice.  Cf. Albert-son™s, Inc., 319 NLRB 93, 103 (1995) (issuance of a 
memorandum was itself an indication of a change in past 
practice). Finally, the record contains disciplinary records of 
dock employees demonstrating that the Respondent did 
not enforce the 1996 progressive disciplinary policy in a 
consistent manner.  Claims Supervisor Dale Watson, 
who issued a significant number of the counselings and 
warnings that dock employees 
received, admitted that he 
did not follow the progressive disciplinary policy.  Thus, 
even if, as the Respondent asserts, it was merely enforc-
ing the 1996 discipline policy, Eastman™s remarks repre-
sented a change in the enforcement of the policy.  See, 
Caterpillar, Inc.
, 321 NLRB 1178, 1182 (1996), vacated 
pursuant to a settlement dated March 19, 1998
6 (depar-
ture from prior practice of
 lax enforcement), and 
Hyatt 
Regency Memphis
, 296 NLRB 259, 263 (1989), enfd. 
939 F.2d 361 (6th Cir. 1991) (change from lax, sporadic 

enforcement to more st
ringent enforcement).
7  For these reasons, we conclude that the Respondent 
instituted a more stringent dock policy in violation of 

Section 8(a)(5) and (1). 
The Discharges of Spillers, the Wyricks, and Cole 
Road drivers Steve Spillers and Sidney Wyrick and 
Dispatcher Mark Cole were discharged in June 1997. 
 6 See 332 NLRB 1116 (2000). 
7 In its answering brief, the Respondent states that in mid-1997 
Eastman conducted a review of disc
ipline under the progressive disci-
pline policy, but contends that the review did not result in ﬁincreased 
enforcement.ﬂ  However, the Res
pondent unsuccessfully defended the 
8(a)(3) discharges of dock employee
s Marcus Cole on July 15, and 
Tollie Graves on November 3, 
1997, by contending, among other 
things, that it merely had enforced 
the progressive discipline policy.  
Thus, increased enforcement did result from Eastman™s review. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 374Spillers and Wyrick were term
inated ostensibly for falsi-
fying their log books by omitting a run to Nashville on 
May 21 that put them in excess of the maximum con-
secutive working hours allowed by Department of 
Transportation (DOT) regulations.  Cole was discharged 
for dispatching them on that run.
8  Anna Wyrick, Sidney 
Wyrick™s wife, was terminated along with her husband.  
She had been employed by the Respondent since 1994 
with the understanding that she would only be required 
to drive as a team with her husband.  
At the close of the General Counsel™s case, by order 
dated June 26, 1998, the judge granted the Respondent™s 

motion to dismiss the 8(a)(3) allegations relating to the 
discharges of these individuals.  The judge did so on the 
ground that the General Counsel had failed to establish 
any nexus between the Respondent™s antiunion animus 
and the discharges.
9   
Contrary to the judge, we 
find that the General Coun-
sel presented sufficient evidence to establish such a 

nexus.  We shall therefore re
mand this part of the case to 
the judge for further proceedings.
10 The record reveals that 6 weeks after the September 
representation election, the Respondent laid off approxi-
mately 37 to 40 drivers.  A
llegations that the layoffs vio-
lated Section 8(a)(3) and (5) were consolidated with the 
instant cases, but were settled at the commencement of 
the unfair labor practice hearing.  Among the drivers laid 
off was Johnnie Mangum, an 
outspoken advocate of the 
Union since the 1995 organizing effort, who was on the 
in-plant organizing committee, wore union hats and 
badges, passed out leaflets at the gate, and talked to peo-
                                                          
                                                           
8 Pursuant to the relevant DOT regulations, drivers may not exceed 
10 hours driving time, must have 8 hours rest, and must record both 
driving and rest times in their logs. 
 Drivers must also log stops lasting 
more than 15 minutes, e.g., tire checks, road repairs, and similar mat-
ters. 9 JD(ATL)Œ07Œ98.  The judge did no
t make explicit credibility reso-
lutions in reaching his determination,
 but rather relied on undisputed 
facts and evidence considered ﬁin a light most favorable to the General 
Counsel.ﬂ  Both the judge™s recitation of facts, and ours, is based on the 
testimony of Spillers, Sidney Wyrick, Cole, Mangum, and driver Paul 
Holder.  10 Despite dismissing the allegations at the close of the General 
Counsel™s case, the judge later found, in essence, that the Respondent 

had rebutted the General Counsel™s ca
se under the standards set forth in 
Wright Line,
 251 NLRB 1083 (1980), enfd. 622 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982).  Thus, the judge found that, 

even if the discharges were motivated
 in part to undermine the Union, 
the record established that the Wyri
cks, Spillers and Cole would have 
been discharged regardless of that motivation.  
We give no weight to these additional findings.  Given the dismissal 
of the allegations prior to the close of the hearing, the parties did not 
have the opportunity to fully litigate the Respondent™s defenses.  Nor 

did the parties address them in thei
r posthearing briefs.  We therefore 
direct the judge to reconsider these issues on remand, after the parties 
have had a full opportunity to litigate and brief them.  
ple about supporting the Union.
  Mangum was recalled to 
work on May 1, 1997.  
Three weeks later, on May 21, Mangum was at the 
Memphis facility when Spillers and Sidney Wyrick, driv-
ing as a team, returned from
 Fontana, California, a 30-
hour trip.  Spillers and Wyrick were informed that their 
next load, for a trip from Memphis to Houston, was de-

layed several hours.
11  The two asked Linehaul Supervi-
sor Richard Pair whether he had another run they could 

make in the interim.  A short time later when Cole en-
tered Pair™s office saying he needed someone to pick up 
two loads in Nashville, Pair told Cole to use Spillers and 
Wyrick.  Cole pointed out that the two had just come in 
from California and asked whether he should dispatch 
them as single drivers or as a team to Nashville.  Pair 
told Cole to send them out singly, and selected a second 
truck for Spillers to use.  When Spillers pointed out that 
he and Wyrick could not legally log the trip, Pair told 
them, ﬁyou don™t never log this anyway.ﬂ  Cole ques-
tioned Pair again about the drivers™ hours before dis-
patching Spillers and Wyrick, but Pair told him not to 
worry about it.  Spillers and Wyrick then drove sepa-
rately to Nashville where they picked up freight and 
brought it back to Memphis before heading to Houston 
as a team.  In their log books, instead of recording the 
Nashville run, they indicated they were resting, a viola-
tion of DOT regulations and the Respondent™s rules. 
Mangum saw Spillers and Wyrick in Nashville, where 
he stopped for repairs en route to Lexington, Kentucky.  

Knowing that they had just completed a California to 
Memphis run, and surmising that they were being dis-
patched in violation of hours, he recorded their truck 
numbers.  When Mangum returned to Memphis, he re-
ported the matter to Terminal Manager Danny Warner 
and Pair, who denied dispatching drivers who did not 
have hours available.  Over the course of the next week, 
Mangum collected information relating to Spillers™ and 
Wyrick™s Nashville run.  
On May 29, Eastman and Regional Dispatch Manager 
Paul Stenback conducted a meeting which drivers at-

tended.  At the meeting, Mangum asked why the Re-
spondent was ﬁaiding and abettingﬂ the dispatch of driv-
ers in violation of DOT regulations when other drivers 
were still on layoff.
12  Eastman denied that illegal runs 
were dispatched from the terminal.  At the close of the 
meeting, Mangum showed him copies of dispatch docu-
ments that proved the Spillers and Wyrick had made an 
out-of-hours run to Nashville.   
 11 Spillers and Wyrick™s normal r
oute was a roundtrip from Memphis 
to Fontana, California, followed by a roundtrip run to Houston. 
12 At the time Mangum was recalled, at least 10 other drivers re-
mained on layoff. 
 OVERNITE TRANSPORTATION CO. 375After further investigation by the Respondent™s man-
agers, Eastman terminated Spillers, Wyrick, and Cole.  
Respondent took no actio
n against Pair, however.
13   As the judge correctly stated, the General Counsel™s 
theory of the alleged violation was not that the Respon-
dent harbored animus toward Spillers, Wyrick and Cole, 
but rather toward Mangum and the employees™ union 
representation effort as a whole.  Specifically, the Gen-
eral Counsel™s theory was that the Respondent dis-
charged these employees in order to undermine the Un-

ion, by creating the appearan
ce that leading union activist 
Mangum had cost the employees their jobs.   
In addressing the Respondent™s motion to dismiss the 
allegations, the judge acknowledged his obligation to 

consider the evidence in the light most favorable to the 
General Counsel.  Accordingly, the judge took into ac-
count that Mangum was a high profile union supporter, 
that Mangum™s complaint at the May 29 drivers meeting 
had prompted the Respondent™s investigation of the 
Nashville runs, and that there was ‚‚ample evidence of 
Respondent™s anti-Union animus . . . [which] ran directly 
to Johnnie Mangum.™™  He 
also considered evidence 
showing that Respondent did not always discipline em-

ployees for failure to maintain
 their logs in accord with 
DOT regulations, as well as the Respondent™s failure to 
discipline Pair.  Nevertheless, because there was no 
showing that the Respondent attempted to publicly link 
Mangum or the Union with the discharges, the judge 
found that the General Counsel™s evidence failed to es-
tablish a connection between the Respondent™s animus 
and the discharges.  He therefore granted the Respon-
dent™s motion and dismissed the allegations. 
We find that the judge applied too narrow a view of 
the law and the evidence in 
assessing the General Coun-
sel™s case.  The General Counsel™s threshold burden in a 
case alleging an unlawful discharge under Section 8(a)(3) 
is to make a ‚‚showing sufficient to support the inference 
that protected conduct was a 
‚motivating factor™ in the 
employer™s decision.ﬂ  
Wright Line,
 251 NLRB 1083, 
1089 (1980), enfd. 622 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982).
14  The Board has long rec-
ognized that direct evidence of
 an unlawful motive, i.e., 
the proverbial smoking gun, is seldom obtainable.  
Hence, an unlawful motive may be inferred from all of 
                                                          
                                                           
13 At the hearing, Pair (who was called by the General Counsel as an 
adverse witness pursuant to Rule 6
11(c) of the Federal Rules of Evi-
dence), did not deny orde
ring that Spillers and Wyrick be dispatched.  
His explanation was that he thought 
they would be sent to Memphis as 
a team, thereby splitting their hours on 
the road.  He said that Cole was 
terminated for sending the two driver
s out separately.  Pair did not 
explain how the teamed drivers were to pick up 
two loads waiting in 
Nashville. 14 See also Manno Electric
, 321 NLRB 278, 280 fn. 12 (1996).
  the surrounding circumstances.  
Talsol Corp., 155 F.3d 
785, 797 (6th Cir. 1998).  Circumstantial evidence in-
cludes animus, timing, and disparate treatment.  See 
Tres 
Estrellas de Oro
, 329 NLRB 50 (1999); 
Queen Mary
, 317 NLRB 1303, 1311 (1995); 
Special Mine Services,
 308 NLRB 711, 721 (1992); and 
NLRB v. Main Street 
Terrace Care Center
, 218 F.3d 531 (6th Cir. 2000). 
Here, the judge failed to a
ppreciate the significance of 
the circumstantial evidence and 
the reasonable inferences 
to be drawn from it.  While there may be no ﬁsmoking 
gunﬂ in this case, the General Counsel™s evidence did 
satisfy his threshold burden.  The General Counsel estab-
lished that the Respondent went to great lengths to 
squelch the employees™ exercise 
of their Section 7 rights.  
It threatened employees with a reduction in hours in vio-
lation of Section 8(a)(1).  It sent an employee home 
early, and disciplined, suspended, and discharged two 
other employees because they supported the Union in 
violation of Section 8(a)(3).  Finally, it unilaterally im-
plemented a stricter dock pol
icy in violation of Section 
8(a)(5).  These violations are 
more than sufficient to es-
tablish that the Respondent harbored antiunion animus.
15 The General Counsel also presented substantial evi-
dence of disparate treatment.  He established that dis-
patches and log misrepresentations in violation of DOT 
regulations were not extraord
inary events, and that Re-
spondent turned a blind eye to such practices.  Indeed, 
when first advised of the Nashville dispatch by Mangum, 
Pair and Warner did nothing.  Only after it was confronted 
by Mangum, in front of other drivers, with the incongruity 
of dispatching drivers out of hours while other drivers 
remained on layoff did 
the Respondent react.16  Further, Mangum™s point at the meeting was that there 
appeared to be work for laid-off drivers.  Mangum did 
not ask that anyone be punished and could hardly have 
anticipated that anyone wo
uld be, in a setting where 
bending the rules on over hours runs was at least an oc-
 15 The Respondent maintained a corporate-wide policy, published in 
its employee handbook, which though 
not unlawful itself, is further 
indicative of animus. The handbook stat
es in part, ﬁIt is important for 
you to know that this Company values union-free working conditions.ﬂ  
Affiliated Foods, Inc., 328 NLRB 1107 (1999); 
Dynatron/Bondo
, 323 
NLRB 1263 (1997); and 
Gencorp.
, 294 NLRB 717, n. 1 (1989). See 
also, Overnite Transportation Co.
, 329 NLRB 990, 1008 fn. 7 (1999), 
enfd. 240 F.3d 325 (4th Cir.  2001), rehearing denied Apr. 17, 2001, 

petition for rehearing and reh
earing en banc pending.   16 Chairman Hurtgen concedes in his 
dissent that the record contains 
substantial evidence of antiunion animus, but finds that the General 

Counsel failed to establish a nexus between the animus and the Re-
spondent™s discharge of Spillers, Wyrick, and Cole.  He would require 
the General Counsel to prove as part of his initial case that complaints 
by nonunion adherents were ignored.  We disagree.  We find that the 
General Counsel established a sufficient nexus by presenting evidence 
that the Respondent selectively puni
shed log book violators and over 
hours drivers.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 376casional practice.  Nevertheless, the Respondent dis-
charged the drivers.  Under 
the circumstances, that step, 
as the Respondent could not have failed to realize, effec-
tively put the onus on Mangum for their loss of jobs. 
While there is no evidence that the Respondent 
explicitly
 blamed Mangum for the discharges, there was no need to 

do so given Mangum™s protest in front of other drivers at 

the May 29 meeting.  The connection that the Respon-
dent intended was inescapable, i.e., that union activist 
Mangum, whose protests echoed the Union™s concerns, 
was to blame.  In short, Mangum™s protest gave the Re-
spondent an opportunity to discredit the Union.  Based 
on the record, it is reasonable to infer that the Respon-
dent seized that opportunity.
17   For these reasons, we find that the General Counsel 
has met his threshold burden of showing that the Re-
spondent acted out of antiunion animus in discharging  
Spillers, Sidney Wyrick, and Cole.  Accordingly, we 
shall remand the case to the 
judge for further considera-
tion of these allegations (and the related allegation con-

cerning Anna Wyrick™s disc
harge), including reopening 
the hearing to permit the Respondent to present evidence 
supporting its defenses and the General Counsel to pre-
sent rebuttal evidence.
18                                                           
 17 Our dissenting colleague states that even if the Respondent acted 
against Spillers, Wyrick, and Cole 
because the complaint about them 
was voiced by a union adherent, it would not establish a violation.  But, 
if the Respondent was motivated even 
in part to act by the identity and 
union sympathies of the complainer, then it took the action for an 
unlawful reason, and under the longstanding guidelines set forth in 
Wright Line
, supra, the General Counsel has met his threshold burden.  
That is the issue we address here. 
18 See, Mike Yurosek & Son,
 306 NLRB 1037, 1039 (1992). Respon-
dent contends, among othe
r things, that Cole was a supervisor.  On 
remand, we direct the judge to take evidence and make findings about 
Cole™s alleged supervisory status an
d whether, in the circumstances of 
this case, he is afforded the protections of the Act. 
Parker-Robb Chev-
rolet, 262 NLRB 402 (1982), and 
Advertiser™s Mfg. Co., 823 F.2d 1086 
(7th Cir. 1987). 
We also direct the judge to permit the General Counsel to introduce 
evidence regarding the discharge of 
driver Tommy Bowen.  The judge 
excluded such evidence on the ground that a 8(a)(3) allegation pertain-
ing to Bowen™s discharge was settled 
prior to the hearing.  However, 
the Board has long held that evidence pertaining to settled charges may 
properly be considered as background in determining the motive or 
objective of a respondent in activities occurring either before or after 

the settlement.  See 
Black Entertainment Television, 324 NLRB 1161, 
1163 (1997); 
Park Manor Nursing Home,
 277 NLRB 197, 199 (1985); 
and Steves Sash & Door Co. v. NLRB
, 401 F.2d 676, 678 (5th Cir. 
1968).  This is true regardless of whether there was specific reservation 
language in the settlement agreement. See 
Outdoor Venture Corp.
, 327 
NLRB 706, 708 (1999).  Here, the General Counsel sought to introduce 
the evidence regarding the circum
stances of the Bowen discharge 
solely to the extent that it was rele
vant to the issue of disparate treat-
ment in the discharge of 
Spillers, Wyrick, and Cole.   Accordingly, we 
reverse the judge™s ruling and direct that the General Counsel be per-
mitted to introduce evidence regardi
ng the circumstances of the Bowen 
discharge for this purpose.
  ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders th
at the Responden
t, Overnite 
Transportation Company, Memphis, Tennessee, its offi-
cers, agents, successors, and assigns, shall take the action 
set forth in full below. 
1. Cease and desist from 
(a) Threatening its employees with reduction in work 
hours because the employees voted in favor of the Team-

sters Local 667, affiliated with the International Brother-
hood of Teamsters. 
(b) Disciplining, suspending, and discharging its em-
ployees because of their 
support of the Union. 
(c) Unilaterally instituting a more stringent dock policy. 
(d) In any like or related manner interfering with, re-
straining, or coercing its em
ployees in the exercise of 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days of this Order, offer immediate and 
full employment to Robert Crawford, Marcus Cole, and 

Tollie Graves to their former positions or if those posi-
tions no longer exist, to substantially equivalent positions 
without prejudice to their seniority or any other rights or 
privileges previously enjoyed. 
(b) Make Robert Crawford, Marcus Cole, Tollie 
Graves, and Horace Quinn whole for any loss of earnings 

and other benefits suffered as a result of the discrimina-
tion against them plus interest, in the manner set forth in 
the remedy section of the decision. 
(c) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful warnings, 
suspensions and discharges of Robert Crawford, Marcus 
Cole and Tollie Graves and illegally reduced hours of 
Horace Quinn, and within 3 
days thereafter notify those 
employees in writing that this has been done and that the 

warnings and discharges will not be used against any of 

them in any way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment records, and timecards, personnel 

records, reports, and all other records necessary to ana-
lyze the amount of backpay due under the terms of this 
Order. 
(e)  Within 14 days after service by the Region, post at 
its facility in Memphis, Tennessee, copies of the attached 
 OVERNITE TRANSPORTATION CO. 377notice marked ﬁAppendix.ﬂ
19  Copies of the notice, on forms provided by the Regional Director for Region 26, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent immediately 
upon receipt and maintained 
for 60 consecutive days in 
conspicuous places including 
all places where notices to employees are customarily posted.  Reasonable steps 

shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in the proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since September 17, 1996. 
(f) Within 21 days after service by the Region, file 
with the Regional Director, 
Region 11, a sworn certifica-

tion of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply. 
IT IS FURTHER ORDERED that the allegations con-
cerning the discharges of drivers Steve Spillers, Sidney 

Wyrick, and dispatcher Mark Cole are severed and re-
manded to the administrative 
law judge for proceedings 
consistent with this Decision and Order, including re-

opening the record for the re
ceipt of further evidence on 
this issue. 
IT IS FURTHER ORDERED that the judge prepare 
and serve on the parties a supplemental decision contain-

ing his credibility resolutions, findings of fact, conclu-
sions of law, and a recommended Order.  Following ser-
vice of the supplemental deci
sion on the parties, the pro-
visions of Section 102.46 of the Board™s Rules and Regu-

lations shall be applicable. 
 CHAIRMAN HURTGEN, dissenting in part. 
Contrary to the majority, I would affirm the judge™s 
dismissal of the allegation that the Respondent violated 
Section 8(a)(3) by discharging employees Sydney and 
Anna Wyrick, Steve Spillers, and dispatcher Mark Cole.  
In agreement with the judge, I find that the General 
Counsel failed to establish that antiunion animus was a 
motivating factor in these discharges.
1                                                           
                                                           
19 If this Order is enforced by a judgment of a United States court of 
appeals, the words in 
the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 1 Because I would affirm the dismissal on the merits, I find it unnec-
essary to pass on the other matters addressed by the majority in their 
decision to remand the allegations to the judge. 
The relevant facts are essentially undisputed.  On May 
21, 1997, Sydney Wyrick and Spillers were dispatched 
on separate runs from the Respondent™s Memphis, Ten-
nessee terminal to Nashville, Tennessee.
2  Pursuant to 
Federal Department of Transportation (DOT) hours-of-
service regulations, neither driver could lawfully drive 
these runs because they had both just completed a 30-
hour California run. It is undisputed that these two em-
ployees knowingly violated the DOT regulations by ac-
cepting and completing the runs to Nashville.  In addi-

tion, it is undisputed that they both falsified their driver 
logs to show that they were off duty during the period of 
time they were making the Nashville runs.  The falsifica-
tion of the driver logs also violated DOT regulations. 
Employee Johnnie Mangum, an outspoken union sup-
porter, noticed the DOT hours-of-service violation and 

promptly reported it to Pair and to the Respondent™s ter-
minal manager, Danny Warner, in a private conversation.  
The Respondent took no action in response to the report.  
On May 29, Mangum repeated these accusations at a 
drivers™ meeting conducted by the Respondent™s regional 
dispatch manager, Paul Sten
back, and assistant terminal 
manager, Mike Eastman.  Specifically, Mangum asked 

why the Respondent was ﬁaiding and abettingﬂ the dis-
patch of drivers in violation of DOT regulations when 
other drivers were still on layoff.
3  After the meeting, 
Mangum presented Eastman with documents that Man-
gum had gathered in the course of his investigation of the 
matter, which showed that Spillers and Wyrick had vio-
lated DOT regulations.  After conducting its own inves-

tigation, the Respondent discharged Spillers and Wyrick 
for violating DOT regulations, and also discharged Cole 
for dispatching them.
4 There is no contention that Wyrick, Spillers, or Cole 
were discharged because of 
their own union sympathies 
or activities, if any.  Rather, the General Counsel™s sole 
contention is that they were fired as part of a scheme to 
undermine the union and create disaffection among the 

employees by creating the im
pression that a leading un-
ion supporter, Mangum, had cost the employees their 
jobs. After the General Counsel rested his case, the Re-
 2 There is some dispute as to whet
her Cole dispatched the two driv-ers on separate runs on his own initiativ
e or at the direction of Linehaul 
Supervisor Richard Pair.  
3 Mangum had been laid off from September 1996 to May 1, 1997. 
At the time of his recall, at least 10 
other drivers remained on layoff. At 
the commencement of the hearing in 
this case, the parties settled com-
plaint allegations that the layoffs violated Sec. 8(a)(3) and (5).  
4 The discharge of Sydney Wyrick 
effectively caused Anna Wyrick™s 
discharge as well, because they were employed as a husband and wife 
team. The General Counsel concedes
 that the lawfulness of Anna 
Wyrick™s discharge stands or falls on the disposition of her husband™s 
case.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 378spondent moved to dismiss these complaint allegations.  
After carefully considering th
e evidence presented by the 
General Counsel, the judge granted the Respondent™s 
motion. 
Considering the evidence in the light most favorable to 
the General Counsel, the judge found that the General 
Counsel had established that Mangum was a high-profile 
union supporter and that the 
Respondent investigated the 
Nashville runs because of 
Mangum™s complaint at the 
May 29 drivers™ meeting.  Although the judge assumed 
the existence of ample evid
ence of antiunion animus on 
the part of the Respondent, the judge found no nexus 

between the Respondent™s antiunion animus and the dis-
charges. Accordingly, the judge entered an order recom-
mending dismissal of the relevant complaint allegations. 
The majority reverses the judge and finds that the 
General Counsel met his burden of establishing that anti-

union motivation was a motivating factor in the dis-
charges.  My colleagues cite
 evidence assertedly showing 
that the Respondent harbored antiunion animus and that 

it previously ﬁturned a blind eyeﬂ to DOT violations by 
other employees at its Memphis terminal.  The majority 
states that, by discharging the drivers following Man-
gum™s public accusations, the Respondent effectively put 
the onus on Mangum, a union activist, for their loss of 
jobs.  In the majority™s view, this is sufficient to meet the 
General Counsel™s threshold burden.  I disagree. 
The General Counsel has the burden of proving that 
antiunion animus was a motivating factor in the Respon-
dent™s decision to discharge Spillers, Wyrick, and Cole. 
Wright Line, 
251 NLRB 1083 (1980), enfd. 662 F.2d 899 
(1st Cir. 1981), cert. denied, 455 U.S. 989 (1982), ap-

proved in 
NLRB v. Transportation Management Corp.,
 462 U.S. 393, 399Œ403 (1983), overruled in part on other 

grounds, 
Director, Office of Workers Compensation Pro-
grams, Dept. of Labor v. Greenwich Collieries, 
512 U.S. 
267, 276Œ278 (1994). As the Board held in 
Borin Pack-
aging Co.,
 208 NLRB 280, 281 (1974), ﬁin the absence 
of a showing of antiunion motivation, an employer may 
discharge an employee for a good reason, a bad reason, 
or no reason at all.  Whether other persons would con-
sider the reasons assigned for a discharge to be justified 
or fair is not the test of legality under Section 8(a)(3).ﬂ  
In determining whether the General Counsel has met his 
burden of proof, the Board mu
st, of course, consider not 
only the evidence supporting the General Counsel™s posi-
tion, but the evidence that tends to detract from it. 
Sam™s 
Club v. NLRB,
 173 F.3d 233, 239Œ240 (4th Cir. 1999).  
The Board ﬁis not free to pres
cribe what inferences from 
the evidence it will accept and re
ject, but must draw all 
those inferences that the evidence fairly demands.ﬂ 
Allentown Mack Sales & Service, v. NLRB, 
522 U.S. 359 
(1998).  In short, the Board 
must consider ﬁall of the rea-
sonable inferences compelled by the evidence in reaching 
its decision.ﬂ  
Pirelli Cable Corp. v. NLRB,
 141 F.3d 
503, 514 (4th Cir. 1998).   
 Applying these principles to the facts of this case, I 
would find, in agreement with the judge, that the General 
Counsel failed to prove that Mangum™s support for the 
union was a motivating factor in the decision to dis-
charge Spillers, Wyrick, and Cole.  It may be true, as the 
majority states, that the Respondent harbored antiunion 
animus.
5  However, the existence of antiunion animus 
alone is not sufficient to establish a violation of Section 
8(a)(3). Rather, the General Counsel must establish a 
nexus between the animus and the adverse action alleged 
to be unlawful. In agreement with the judge, I would find 
that no such nexus was established in this case. 
My colleagues say that the Respondent did not take ac-
tion against prior violations of DOT regulations.  They 

say that the Respondent took action herein only because 
union activist Magnum complained about the violations.  
However, the evidence indicates that Respondent took 

the action because a legitimate complaint was openly 
made in a public meeting.  The fact that it was made by a 
union adherent was not controlling.  Indeed, there is no 
evidence of discrimination, i.e
., there is no evidence of a 
failure to take action in circumstances where such a 
complaint is made by a nonunion adherent. 
Further, even if Respondent acted because the com-
plaint was made by a union adherent, that would not es-

tablish a violation.  In this regard, the theory espoused by 
my colleagues is that the 
Respondent took the action 
herein in order to blame the Union (through Magnum) 

for the discharges. 
The problem with the theory is that it is only a theory.  
It is unsupported by the fact
s.  There is no evidence that 
the Respondent blamed Magnum for the discharges.  
Indeed, Respondent could not have done so, for Magnum 
                                                          
 5 In finding that the General Counsel established antiunion animus, 
however, I rely solely on the violations of the Act found by the Board 
in this case. The majority additi
onally relies on the following language 
in the Respondent™s employee handbook: ﬁIt is important for you to 

know that this Company values 
union-free working conditions.ﬂ Ac-
cording to the majority this statement, even though lawful, may be used 
as evidence in support of a finding 
that the Respondent violated the 
Act. I do not agree. Sec. 8(c) is qu
ite clear on this point: ﬁthe express-
ing of any views, argument or opinion . . . shall not constitute 
or be evidence of an unfair labor practice . . . if such expression contains no 
threat of reprisal or force or promise of benefit.ﬂ  (Emphasis added.)  
Consistent with this plain langua
ge, speech protected by Sec. 8(c) 
ﬁcannot be used by the General Counsel to establish an employer™s 

anti-union animus.ﬂ 
Medeco Security Locks, Inc. v. NLRB, 
142 F.3d 
733, 744 (4th Cir. 1998). See also 
Holo-Krome v. NLRB,
 907 F.2d 
1343, 1345Œ1347 (2d Cir. 1990) (same); 
NLRB v. Eastern Smelting & 
Refining Corp., 598 F.2d 666, 670 (1st Cir. 1979) (same).    
 OVERNITE TRANSPORTATION CO. 379never sought that discharge.  
Rather, the facts show that 
the Respondent was confronted
 with an open, public, and 
seemingly correct accusation that DOT regulations had 
been violated.
6  Of course, the fact that an accusation 
comes from a union adherent does not preclude an em-
ployer from taking corrective 
action.  For example, if a 
union supporter complains ab
out the fact that an em-
ployee is performing excess overtime work, surely the 

corrective act of taking away that work is not rendered 
unlawful simply because the 
complainant is a union ad-
herent. 
My colleagues have extended 
Wright Line
, supra.  
That case involves adverse action against an employee 
because of his union activity. 
 By contrast, the instant 
case involves adverse action 
against employees because 
of their misconduct, where that misconduct was brought 

to the employer™s attention by a union adherent.  That is 
not a 
Wright Line
 situation. 
It may well be true, as the majority states, that the 
other drivers blamed Mangum and/or the union for caus-

ing the discharges.  However, what is at issue is the Re-
spondent™s motivation, not 
what Mangum™s coworkers may have thought.  As discussed, an unlawful motive has 

not been established. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.  
 WE WILL NOT threaten our 
employees with reduction 
in their hours of work because they vote in favor of 

Teamsters Local 667, affiliated with the International 
Brotherhood of Teamsters, or any other labor organiza-
tion. 
WE WILL NOT discipline, suspend, or discharge our 
employees because of their support of the Union. 
                                                          
                                                           
6 The prior accusation was made privately. 
WE WILL NOT unilaterally implement more stringent 
rules for dock employees. 
WE WILL NOT in any like or related manner, interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the National Labor Rela-
tions Act. 
WE WILL offer immediate and full employment to 
Robert Crawford, Marcus Cole, and Tollie Graves to 

their former positions or if those positions no longer ex-
ist, to substantially equivalent positions without preju-
dice to their seniority or any other right or privileges pre-
viously enjoyed. 
WE WILL make Robert Crawford, Marcus Cole, Tollie 
Graves, and Horace Quinn whole for any loss of earnings 
and other benefits suffered as a result of the discrimina-
tion against them, plus interest. 
WE WILL rescind the more stringent dock rules im-
plemented in April 1997. 
 OVERNITE TRANSPORTATION COM-
PANY 
 Linda Kirchert, Esq
., for the General Counsel. 
Kenneth Sparks, Esq., Lisa Wetzel, Esq. 
and Ted Tow, III, Esq., 
Chicago, Illinois, for the Respondent
. Samuel Morris, Esq. 
and Henry Perry, 
of Memphis,
 Tennessee, for the Teamsters. 
DECISION PARGEN ROBERTSON, Administrative Law Judge.  This 
hearing was held in Memphis, 
Tennessee, on several dates from 
April 22 through August 11, 1998. The charges were filed on 
various dates between April 12, 1996, and April 10, 1998. A 
fourth amended consolidated complaint issued on March 30, 
1998. In consideration of the full record
1 including briefs filed 
by Respondent and General Counsel, I make the following 
findings. I. JURISDICTION Respondent admitted that at material times it has been a cor-
poration with an office and plac
e of business in Memphis, Ten-
nessee (the Memphis Service Center) where it has been en-
gaged in the interstate transportation of general commodity 
freight; and during the 12-month 
period ending February 28, 
1998, it sold and shipped and it
 purchased and received from 
and to its Memphis Service Center, goods and materials valued 
in excess of $50,000 to and from
 points outside Tennessee. 
Respondent admitted that it has been an employer engaged in 
commerce at material times. 
 1 Pursuant to my order dated Oc
tober 6, 1998, R Exh. 59 was re-
jected on a determination that Res
pondent had failed to comply with 
my instructions as specified in Rule 1006, Fed. R. Evid. That document 
is now in the rejected exhibit file. Counsel for General Counsel™s unop-
posed post-hearing motion for the introduction of GC Exh.  102 
through 108 is granted. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 380II. LABOR ORGANIZATION 
Respondent admitted that Charging Party Teamsters has 
been a labor organization 
at all material times. 
III. THE ALLEGED UNFAIR LABOR PRACTICES 
The complaint includes allegati
ons of independent 8(a)(1) 
violations; various 8(a)(3) violat
ions; and a unilateral change in 
a mandatory bargaining condition in violations of Section 
8(a)(5). The alleged unfair labor practices stem from and after two 
election campaigns. The Union 
initiated an organizing cam-
paign in 1995 but lost an April 25 election. It started another 

campaign and filed a representation petition in July 1996. On 
September 16, 1996, a NLRB election resulted in the Union 
receiving 219 votes while 201 votes were cast against the Un-

ion. Challenged ballots were determinative and objections were 
filed. The Union was certified, as exclusive collective-
bargaining representative in the following bargaining unit, on 
October 9, 1997: 
 All city drivers, road drivers, dock workers, jock-
eys/hostlers, building mainte
nance employees and shop 
employees employed at Overnite Transportation Com-
pany™s Memphis, Te
nnessee, Hub and City Terminal fa-
cilities; excluding all office clerical employees, managerial 
employees, professional empl
oyees, guards and supervi-
sors as defined in the Act. 
 There are around 450 employees at
 the Overnite terminal in 
Memphis. Those include dockwor
kers, city drivers, shop per-
sonnel, road drivers and office personnel. There is now only 
one terminal at Memphis. Formerly there was a city terminal 
and a hub terminal.  
Dan Warner is Respondent™s term
inal manager. The assistant 
terminal manager at material times was Michael Eastman. 
Frank Plemmons is Respondent™s
 operations manager over the 
city. Tommy Lee Jones and Jeff 
Cain are operations managers 
on the docks. Richard Pair is lin
ehaul supervisor for over-the-
road drivers. Around a year ago Duane Williams was an opera-
tions manager over the city drivers and the dock. 
The following events may be material to this litigation (listed 
in chronological order): 
 April 12, 1996:  Union filed 26-CA-17397 charge
2 May 1996: 
Union initiated its 1996 organiz-
ing campaign3 June 2, 1996: 
Michael Eastman became Assis-
tant Service Center Manager
4                                                           
                                                           
2 As shown in the complaint various charges were filed against Re-
spondent between April 12, 1996, and January 14, 1998. 
3 The Union initiated its 1996 organizing campaign in May 1996 
when four organizers were assigned to the campaign. Employees be-
came involved in handbilling at Res
pondent™s terminal, solicitation for 
the Union, wearing union paraphernalia, and the making of a union 

video. 4 Michael Eastman implemented severa
l changes in the operations in order to improve efficiency. He im
plemented a progressive discipline 
system for infractions of similar nature, including counseling, written 
warning, final warning and 
suspension and discharge. 
July 9 and August 1, 1996: Written warnings to Horace 
Quinn August 1996:  Union videoŠﬁTime for Unityﬂ
5 August 15, 1996: Transferred Horace Quinn for 2 
weeks 
September 16, 1996: NLRB Election (For Union 216, 
Against 201) September 17, 1996: Supervis
or Tuggle threatened re-
duced hours September 17, 1996: Reduced hours of Horace Quinn 
October 1, 1996:  Suspended Horace Quinn 
October 18, 1996: Suspended Horace Quinn 
October 26, 1996: Discharged Horace Quinn 
April 15, 1997: Imposed more stringent enforce-
ment of damaged and misloaded 
freight policies May 6, 1997: 
Written warning to Robert Craw-
ford May 15, 1997:  Suspended Robert Crawford 
May 28, 1997:  Suspended Tollie Graves 
May 28, 1997:  Terminat
ed Robert Crawford 
June 6, 1997: Suspended Sidney Wyrick, Steve 
Spillers, Mark Cole 
June 12, 1997: Termin
ated Sidney Wyrick, 
Spillers, Mark Cole 
July 15, 1997:  Terminated Marcus Cole 
October 9, 1997:  Union certified 
October 31, 1997: Suspended Tollie Graves 
November 3, 1997: Terminated Tollie Graves 
 1996 International Organizer Henry Perry was involved in the Un-
ion™s election campaigns with Respondent. The Union lost a 

1995 election before winning in 1996. Some of the Union sup-
porting employees appeared on a videotape the Union prepared 
in 1996 (GC Exh.  2). The Union distributed handbills during 
that 1996 campaign. Union empl
oyees Bobby Ramshaw, Melba 
Coffman and T.C. Bundrant helped Perry meet and talk with 

employees as they left Respondent
™s Service Center gate on the 
Thursday and Friday before Memorial Day. Handbills were 
passed out to the employees at 
Respondent™s gate at least once a week from then until the election on September 16, 1996. 
Most of the city drivers and the day and midnight shifts would 
assist in that handbilling. 
Paul Holder testified Respondent held dinners for the em-
ployees at the Peabody Hotel in Memphis a week before the 
September 16 election. Three dinners were held to accommo-
date all unit employees. Hold
er also attended an employee 
meeting held in the training ro
om of the trailer shop. There were around 20 to 25 midnight shift employees present. Pic-

tures of employees were disp
layed around the room. The pic-
tures were apparently from th
e Union video ﬁTime for Unityﬂ 
 5 Several employees appeared on 
that union video and made state-
ments supporting the Union. Those employees included Robert Craw-
ford, Sam Powell, Kyle Brooks, Ralph Marshall, David Kanable, Al 
Parker, James Fulgum, Tony McElroy, Kenny Hill, Darrell McCall, 
Charles Watkins, Johnny Mango, Charles Holbrook and James Tyler
.  OVERNITE TRANSPORTATION CO. 381and showed the employees with
 amusing or uncomplimentary 
facial expressions. 
Sam Powell, a dockwor
ker, testified that Danny Warner 
talked to about 75 to 80 employees in the training room shortly 
before the September 16, 1996 election. Warner told the em-
ployees they should not belong to the Union. There were pic-
tures of some employee supporters of the Union hung on the 
walls. Those pictures were 
taken from the 1996 Union videoŠ
ﬁTime for Unity.ﬂ Warner referred to the pictures and said to 
the employees, ﬁDo you want these people to be your leaders 
and to represent you,ﬂ and that he did not think the employees 
wanted those leaders. 
1997 Assistant Terminal Manager Mi
chael Eastman held meetings 
of employees in April 1997 and warned the employees that 
mistakes such as miscounting 
freight and misloads would no longer be tolerated. Operations
 Manager Plemmons reconfig-
ured the city routes by zip codes and set productivity goals in 
June and July 1997. 
The representation case continued through pending objec-
tions and investigation of challenged ballots. After challenges 
were resolved Respondent withdr
ew its objections and the Un-
ion was certified as exclusive collective-bargaining representa-
tive on October 9, 1997. 
The complaint included alleged 
unfair labor practices involv-
ing Robert Crawford, Tollie Graves, Sidney Wyrick, Steve 
Spillers, Anna Wyrick, and Mark and Marcus Cole. Robert 
Crawford appeared in the Augus
t 1996 ﬁTime for Unityﬂ video. 
Crawford™s picture, which was extracted from the Time for 
Unity tape, was one of those pictures posted on the training 
room wall during some of Re
spondent™s antiunion employee 
meetings before the Se
ptember 1996 election.  
FINDINGS 
 1996  Horace Quinn: July 9 warning: 
August 1 warning: 
August 15 transfer: 
September 17 reduced hours: 
October 1 and 18 suspensions: 
October 26 discharge
:  Horace Quinn initially worked for Respondent through a 
temporary employment service. 
After 4 weeks he was hired to work directly for Respondent. 
Quinn was a part-time dock em-ployee and his total employment extended from April 24 until 

October 26, 1996. At first he wo
rked the 5 p.m. to 1:30 a.m. shift. During his orientation he explained to Operations Man-ager Duane Williams that he needed to pick up his small child 
from the baby-sitter at 1:30 a.m. each day. 
Quinn supported the Union beginning around June 1996, by 
wearing union insignia and han
dbilling at Respondent™s front gate. Horace Quinn testified that 
shortly after he started passing 
out union leaflets he started re
ceiving hand freight assignments.  
On July 9 Quinn was counseled for inefficiency. Quinn ad-
mitted that he stripped 5845 pounds of freight in 4 hours but he 

testified that he was unfairly 
assigned freight that required 
unloading by hand. 
A couple of weeks after his corrective action report Quinn 
saw supervisor Donald Tuggle pick up a box where Quinn had 

been working and throw the box into a trailer. Quinn received a 
corrective action report the next 
day for a misload and he com-
plained to supervisor Joey Smith that Tuggle had misloaded an 
item of freight and then forged
 Quinn™s signature on the mani-
fest. Quinn agreed that he heard nothing more about the inci-
dent after Operations Manager Du
ane Williams told him that he 
would take care of the matter. Duane Williams testified that he 

did determine that Donald Tuggl
e was responsible for the mis-
load and Quinn was not disciplined.  
Quinn received a final warning 
for inefficiency on August 1. 
He admitted that he unloaded
 5862 pounds of freight in 6 hours 
but that he was again assigned th
e unloading of freight by hand. 
Around August 13 Quinn was called in to meet with Michael 

Eastman and Dock Supervisor 
Joey Smith. Eastman testified 
that Quinn was awarded another warning but Eastman tore up 

the warning and assigned Quinn fo
r retraining. Quinn was reas-
signed for 2 weeks or more additional training with Dale Wat-
son on the third shift. Quinn testified in agreement with East-
man that he was called before Assistant Terminal Manager 
Eastman. Eastman told Quinn th
at he had a final warning writ-
ten up by Duane Williams and that would be Quinn™s sixth 

writeup.6 Eastman said that he had reviewed the writeup and 
was going to tear it up and send Quinn to train with Dale Wat-
son. A memo in Quinn™s file shows that he was assigned to the 
3d shift for 2 weeks™ training 
under Dale Watson beginning on 
August 13, 1996. 
Quinn pointed out that reassignment would cause problems 
in picking up his child at 1:30 
a.m. He subsequently requested 
to switch back to second shift after learning that Dale Watson 

reported to work at 10 or 11 p.m.
 His request was denied but he was allowed to return to the second shift after about 2 weeks on 
the third shift. 
On the day after the Septem
ber 16 NLRB election, supervi-sor Donald Tuggle told Horace 
Quinn to clock out after about 2 
hours work. Quinn asked Supervisor Joey Smith why he was 
being sent home with plenty of
 work left. Smith called Tuggle 
over. Donald Tuggle said he ha
d instructions to start sending workers home early. Quinn asked why it was worthwhile to 

have him come in for only 2 
hours and Tuggle replied that 
Quinn ﬁmade that decision, from aspects that happened last 

night.ﬂ Quinn was awarded a second final warning on that day, 
September 17, 1996, for taking un
authorized photographs of his freight assignments.  On September 30 or October 1 Quinn unloaded 34 bills in 
7.5 hours and was awarded a final warning and 3-day suspen-
                                                          
 6 In addition to the writeup that Assistant Terminal Manager East-
man tore up around August 1, Quinn had write ups for inefficiency 
dated April 30, July 9, August 1,
 October 10 and October 18, 1996, a 
May 14, 1996 writeup for failure to obey orders and a September 17, 
1996 writeup for insubordination and failure to obey orders.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 382sion. Respondent contended that load was 100-percent skids.
7 Quinn testified that it took hi
m too long to unload the freight 
because he was not assigned a forklift and had to wait while 
others finished with their forklifts. 
On October 24 Quinn received hi
s final warning for low pro-
duction for work on October 17 and 18. On October 17 he 
unloaded 16 bills of 10,957 pounds in 7.4 hours. On October 18 
Quinn finished 3 of 14 bills in more than 11 hours. Quinn testi-
fied that other employeesŠJohn Newton and Curtis WalkerŠ
also had poor production. He testified on cross-examination that 
Newton was also discharged for inefficiency. Quinn testified that 
he felt that Newton and Walker were not union supporters.  
CREDIBILITY I was bothered by Horace Quin
n™s testimony as to why he 
received various disciplinary actions. In that regard even 
though he testified about his disc
ussions with supervisors, es-
pecially Duane Williams, about why he performed below pro-
duction, those discussions failed to
 include reasons he gave for those same actions at the hearing. For example Quinn testified 

that he received a corrective action report in June or July for 
failure to make production. He te
stified that he did not make 
production because Respondent 
started assigning him hand 
freight after it learned he supp
orted the Union. However, he 
made no mention of being unfairl
y assigned hand freight during 
his comments on the corrective action report (GC Exh.  71) or 
in his version of a conversati
on he had with Operations Man-
ager Duane Williams after his only corrective action report in 

June or July (GC Exh.  71, corrective action report 7/10/96). I 
also noticed that Quinn™s testim
ony did not square with other 
events including his prior statements. For example when given 

a final warning on September 30 Quinn wrote ﬁI am not the 
only one on the dock you have pe
ople on the dock in the way at 
some time you have to wait till they get through.ﬂ (GC Exh.  
71). However, during the hearing Quinn testified that his pro-
duction was poor because he wa
s not assigned a forklift and 
had to wait for others to finish with a forklift. 
I am unable to credit Quinn. In
 that regard I am unable to 
credit that Quinn was discrimi
natorily assigned hand-freight 
and I credit the testimony of Duane Williams that Quinn did 

have the use of a forklift on September 30. 
In areas where Quinn was not disputed such as his testimony 
about Donald Tuggle, I credit Quinn. 
Conclusions General Counsel has the burde
n of proving that Respondent 
was motivated to take action against Horace Quinn because of 
his protected activities or that Respondent engaged in pretext in 
an effort to hide the fact that it took that action. See 
Manno 
Electric,
 321 NLRB 1 fn. 12 (1996); 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert.  denied 
455 U.S. 989 (1982); 
NLRB. v. Transportation Management 
Corp., 462 U.S. 393 (1983). 
In consideration of that issue I shall look to whether Respon-
dent had knowledge of Quinn™
s union activities; whether Gen-
eral Counsel proved animus; 
the timing of Respondent™s ac-                                                          
 7 Skids required a forklift as opposed to other freight that may have 
required unloading by hand. 
tions and whether Quinn was trea
ted in a disparate manner. As 
shown above Quinn engaged in union activity beginning in 

June 1996 by wearing union insignia to work and handbilling 
for the Union at Respondent™s front gate.  
The entire record supports a fi
nding of animus. Respondent 
took action in strong opposition to the Union™s two election 
campaigns and it engaged in unfair labor practices. Moreover, 
as shown above, Quinn testified that supervisor Tuggle told 
him on September 17 that Quinn had made the decision to re-
duce his hours by his action the prior evening. The action that 
prior evening was the employees™ election of the Union. 
As to timing, Quinn was discip
lined in July. That was ap-
proximately a month after he fi
rst engaged in union activity. 
Quinn received additional disciplinary actions in August and 

September and was discharged in
 October. The discharge oc-
curred slightly over a month af
ter the Union won the September 
16 election. In regard to the question of disparate treatment, Horace 
Quinn testified that another em
ployee was also discharged for 
poor productivity. That employee, John Newton, was not a 

union supporter.  
Although the timing of Quinn™s discipline causes suspicion, 
the record also shows that Quinn received a corrective action 
report for inefficiency before he first engaged in union activity. 
That corrective action report dated April 30, 1996 tends to 
show that Quinn did have a production problem. On May 14 
Quinn received another unrelated
 corrective action report. On 
that occasion he was warned for leaving the premises after 

being directed to unload a trailer.  
The record and even Quinn™s testimony, draws sharp ques-
tions as to whether he was ever treated in a disparate manner. I 
am not convinced that the reco
rd supports General Counsel on 
that issue. As shown above I do not credit the disputed testi-
mony of Quinn that he was 
discriminatorily assigned only 
hand-freight after he became known as a union supporter. 
Quinn™s testimony and Respondent™s records show that testi-

mony was not credible. Additionally, the record supports Re-
spondent™s argument that Quinn 
engaged in the conduct that 
caused Respondent™s corrective 
action. Although, as shown 
below, the evidence showed dispar
ity in the treatment of some 
union supporters, such was not the case with Quinn. He was 
only employed for 6 months and 
he was disciplined for similar 
offenses on April 30, July 9, 
August 1, August 13, September 
30 and October 24, 1997. Those 
writeups included two counsel-
ings, a final warning and another 
warning that Eastman tore up, 
another final warning on Septem
ber 30 and one on October 24. 
Quinn was treated with more tole
rance than what is provided in 
Respondent™s procedure and policy 
of three disciplinary actions 
before discharge.  
Moreover, even if I should find that Respondent was moti-
vated by Quinn™s union activity, in its decision to discipline and 

discharge him, there is a question as to whether Quinn would 
have been disciplined and discharged in the absence of union 
activity. 
Manno Electric, 278
; Wright Line, supra; 
NLRB. v. Transportation Management Corp
., supra. According to Quinn, he routinely failed to achieve produc-
tion and was only occasionally awarded corrective action re-
ports. His impression was that Respondent was trying to make 
 OVERNITE TRANSPORTATION CO. 383him look bad by spacing out the corrective action reports even 
though they could have been awarded more frequently. Quinn™s 
impression makes no sense. If, 
as General Counsel alleges, 
Respondent was motivated by Qu
inn™s union activities, then it 
would have been in its interest to discipline and discharge 
Quinn at the earliest opportunity. By ignoring opportunities to 
discipline him as Quinn belie
ved Respondent missed several early opportunities to discipline and discharge him after learn-
ing of his union preference.  
Additionally, the full record including Quinn™s testimony 
shows that he was granted more than usual tolerance under 
Respondent™s similar offense pr
ogressive discipline policy. 
That policy required the disciplina
ry steps of (1) counseling, (2) 
warning, (3) final warning and su
spension, and (4) termination. 
Quinn was counseled for inefficiency on April 30 and again on 
July 9, 1996. He was warned for inefficiency on August 1 and 
warned and suspended for inefficiency on October 1. Then he 
was discharged for inefficiency on October 24, 1996. Quinn had five corrective reports when
 four would have been suffi-
cient for discharge. Assistant Terminal Manager Eastman ex-
plained why Quinn was given the extra disciplinary step. Ac-
cording to Michael Eastman™s undisputed testimony Respon-
dent treated Quinn™s August 1 warn
ing as a warning (not final) 
because Quinn had not progressed to the point of a final warn-
ing when considered beginning at the time Michael Eastman 
came to the Memphis terminal. 
That evidence supports East-
man™s testimony that he refuse
d to consider for progressive 
discipline purposes, all disciplinary actions against employees 
that predated Eastman™s coming
 on board in Memphis. Addi-tionally, as shown above, Mich
ael Eastman tore up another 
warning during August 1996 and assigned Quinn for retraining. 
I am convinced in view of the above evidence that General 
Counsel failed to prove that Respondent was motivated by un-
ion activities in disciplining and discharging Horace Quinn and 
I find that Respondent would have disciplined and discharged 
Quinn in the absence of union activities. As to Quinn™s retrain-
ing assignment, the credited evidence shows that he was not 
discriminatorily treated in an adverse manner. Instead of receiv-
ing another warning Quinn was 
given an opportunity to im-
prove his production through retraining. 
Unlawful threat by Supervisor Tuggle 
On the day after the NLRB election, Supervisor Donald 
Tuggle was asked why Horace 
Quinn was being sent home with plenty of work left. Tuggle said he had instructions to start 

sending workers home early. Quinn asked why it was worth-
while to have him come in for only 2 hours and Tuggle replied 
that Quinn ﬁmade that decision, from aspects that happened last 
night.ﬂ The NLRB election was he
ld ﬁlast nightﬂ and the em-
ployees voted in the Union. 
I find that Supervisor Donald
 Tuggle did tell Horace Quinn 
to go home after 2 hours worktime on September 17, 1996. 
When questioned by Quinn and Supervisor Joey Smith, Tuggle 
explained that he was sending 
Quinn home because of Quinn™s decision the night before. On the night before some employees 
including Quinn celebrated the Union™s win in the NLRB elec-
tion. I find that Respondent was 
motivated by the election re-
sults to deprive Quinn of worktime. Respondent failed to show that it would have sent Quinn home in the absence of the union 
activity. 
Credibility 
The testimony regarding Dona
ld Tuggle™s September 17 
comments were not disputed. I credit the testimony of Horace 
Quinn in that regard. 
Conclusion The comments by supervisor Donald Tuggle to employee 
Horace Quinn on the day after the NLRB election were to the 

effect that Quinn made the decision to reduce his work hours 
during that election. The credit
ed testimony of Quinn shows 
that Tuggle saw Quinn and other employees celebrating the 
Union victory after the election the evening before his com-
ments. The Union received 216 votes to 201 against in that 
election and Quinn demonstrated 
by his conduct that he sup-
ported the Union. Tuggle™s comment has the tendency to re-
strain and coerce employees in the exercise of protected union 
activity in violation of Section 8(a)(1) of the Act. 
 1997  April 15 more stringent enforcement loading policies: 
Respondent admitted that the Charging Party (Union) has 
been the exclusive collective-bargaining representative for 
bargaining unit employees at mate
rial times, having been certi-fied on October 9, 1997. Although an election was held on 
September 16, 1996 and the Uni
on received 216 votes as op-
posed to 201 against, challenges
 were determinative and objec-
tions were filed. There was no showing that the certification 
should be considered retroactive. 
Michael Eastman instituted changes in policy when he came 
to Memphis in the summer of 1996. The record also shows that 
Eastman held meetings of employees in April 1997 and warned 
the employees that mistakes su
ch as miscounting freight and 
misloads would no longer be tole
rated. The Union did not re-
ceive notice of changes in work
ing conditions from Respondent 

in the spring, 1997. 
There is no showing of conflicts in the above evidence. 
Conclusions:  The record shows only that Michael Eastman held meetings 
of employees in April 1997 and 
threatened the 
employees that 
dock mistakes would not be tolerated. There was no showing 
that the Union was exclusive representative at that time. The 
election was held before that date
 but certification did not occur 
until several months later. There was no showing that the certi-

fication should be given retroactiv
e effect. I find that General 
Counsel failed to prove that Respondent imposed more strin-gent enforcement of loading policies at a time when the Union 
was the exclusive collective-bargaining representative. 
Robert Crawford
 May 6 warning: 
May 15 suspension: 
May 28 termination: 
 Robert Crawford was a city driver. He handbilled and wore 
union insignia and appeared on the union video. Crawford was 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 384one of a number of union suppor
ting employees including Sam 
Powell and Jimmy Gillentine, 
whose photographs were posted on the wall of Respondent™s training room. As shown above 
before the September 16, 1996 el
ection, the terminal manager 
and assistant (Danny Warner and Michael Eastman) spoke to 
the employees about those pict
ures. Warner said the photo-graphs showed who would be the union leaders if the employ-
ees voted for the Union and he did not think they wanted those 
leaders. Respondent does not di
spute that it knew of Craw-ford™s union activities. Frank Plemmons admitted that Craw-
ford appeared on the union unity tape video. 
Crawford was terminated on May 29, 1997 (GC Exh.  15, 17, 
18). At the time of his discharge Crawford had worked for Re-
spondent for over 17 years. Until 1997 Crawford was not disci-
plined because of production. Other than Crawford no one has 
been discharged because of poor production on the downtown 
route. Drivers Donald and Tyler drove the downtown route and 
were never told to perform at the level required of Crawford. 
Credibility 
I found Robert Crawford to be a straightforward witness that 
gave the impression of truthfulness. He appeared to answer 
questions fully and completely
 without evasion. I was im-
pressed with his demeanor and I credit his testimony. Opera-
tions Manager Plemmons testifie
d as to the reasons why Craw-
ford was disciplined. Plemmo
ns™ testimony was vague and 
oftentimes made little sense. For example it was unclear why 
Crawford who had worked for over 17 years without discipline 
and without Plemmons taking time to survey (trail) his work, 
was suddenly given a high sta
ndard of production and fired 
within a 1-month period. Moreov
er, Plemmons™ testimony that 
he determined that Crawford had averaged 1.63 stops per hour 
during the week of April 21 when he was accompanied by 
Duane Williams, and that he deducted 10 percent from that 
figure and set Crawford™s standard for production at 1.55 stops per hour, makes little sense. I cr
edit Crawford™s testimony that 
Duane Williams assisted him during the week of April 21. Wil-
liams admitted helping Crawford 1 day that week but Williams 
testified that day was not coun
ted in determining Crawford™s week™s production. However, when questioned as to the specif-ics of computing Crawford™s 
week™s production, Williams could not recall if he was invol
ved in computing those figures. 
By using the figures supplied on Respondent™s July 16, 1997, 
position statement (see also GC Exh.  14) Crawford™s produc-
tion for the 4 days that week excluding Thursday, actually av-

eraged 1.617 stops per hour (51 total stops divided by 31.54 
hours). If Thursday is averaged along with all the other days 
that week, Crawford averaged 1.71 stops per hour (68 stops 
divided by 39.82 hours). According to Plemmons he told Craw-
ford his production standard would 
be the rate he achieved with 
Duane Williams minus 10 percent. If 10 percent is deducted 

from 1.617 stops per hour, the resu
lt should be 1.46, not 1.55, 
stops per hour. 
Respondent records show that Crawford™s weekly production 
after the week of April 21, averaged 1.21, 1.17, 1.27, 1.55, and 

1.43, stops per hour (GC Exh.  16
). That evidence supports my 
determination that Plemmons™ testimony was not credible.    
During his initial testimony Plemmons denied that Williams 
had helped Crawford. Plemmons testified that Williams told 

him that he had not touched any freight at all. After Williams 
testified Plemmons changed his testimony and admitted that 
Williams had helped Crawford 1 day. Plemmons testified that 
the suggested target for city dr
ivers set by Respondent™s Rich-
mond, Virginia office was 1.1 stops per hour. Plemmons was 
able to set the monthly targets 
provided those targets were no 
lower than the ones set by Ri
chmond. He set Crawford™s down-
town route higher than 1.1 be
cause the driving time between 
stops should have been shor
ter than on other routes.  
Conclusions General Counsel has the burde
n of proving that Respondent 
was motivated to take disciplina
ry action against Robert Craw-
ford because of his protected activities. See 
Manno Electric, 
321 NLRB 1 fn. 12 (1996); 
Wright Line, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 
U.S. 989 (1982); NLRB v. Transportation Management Corp., 
462 U.S. 393 (1983). 
As shown herein and in a prior decision by the National La-
bor Relations Board,
8 Respondent has strongly opposed the 
Union in efforts to organize this
 and other terminals. I am con-
vinced that General Counsel proved that Respondent harbored 
anti-union animus. In view of th
at showing and the evidence 
that proved that Respondent was fully aware of the productivity 
of Robert Crawford, I find the timing of the action against 
Crawford raises suspicion. 
Over the years Crawford first drove a bob-truck and then a 
pup-trailer on the downtown route. The pup-trailer handled a 
larger load than the bob-truck. 
That was apparently necessary 
due to consolidation of several 
routes. Nevertheless, there was 
no showing that Crawford™s work
 was less than productive until 
May 1997. 
Operations Manager Frank Plemmons cautioned drivers that 
he might ride with them or follow them (trail) in order to check 

on production. Plemmons did neither with Robert Crawford. He 
did ask Operations Manager Duane Williams to ride with 
Crawford. Williams rode with Crawford during the entire week 
on April 21, 1997. According to Plemmons, Williams did not 
report anything unusual about Cr
awford™s work. After that 
week Plemmons set a standard 
for Crawford of 1.55 stops per 
hour. Crawford agreed with Pl
emmons™ testimony that Plem-
mons set a 1.55 stop standard but 
Crawford told Plemmons that 
he did not understand the production rate and that he would 
perform at his best work. Crawford credibly testified that 
Duane Williams complimented his work while Williams rode 
with him during the week of April 21. 
Crawford explained that there 
is a month long festival in 
downtown Memphis called ﬁMemphis in May.ﬂ The major 
street along the Mississippi River 
(Riverside Drive) is blocked 
to all traffic during that fest
ival. That caused more downtown 
traffic, which, along with added tr
affic for the festival, resulted 
in very heavy traffic along Crawford™s route. That caused a 
slowdown in Crawford™s work. 
                                                          
 8 In 
Overnite Transportation Co
., JD(ATL)-13-98, the NLRB issued 
an order affirming the decision on May 1, 1998. 
 OVERNITE TRANSPORTATION CO. 385Crawford was disciplined for poor production during May. 
He received a May 6 corrective action report and a May 15 
final warning and suspension. R
obert Crawford was discharged 
for poor production on May 29, 1997. 
Despite Crawford™s alleged 
production problem, Plemmons 
did nothing after the week of April 21 to check into why Craw-

ford was not achieving 1.55 stops per hour. The record failed to 
show that Respondent normally reacted without checking into 
the basis for a driver™s slow work. Frank Plemmons testified 
that he rode with one other driver for a full week. Unlike the 
situation with Crawford where 
Plemmons did not even investi-
gate why Crawford was not as productive when Duane Wil-
liams did not accompany him, Pl
emmons discovered that other 
driver (Roy Ford) took longer and more frequent breaks when 
Plemmons was not riding with hi
m. Ford was not discharged. 
That evidence shows that Crawford was treated in a disparate 

manner. Other city drivers te
stified including Roy Donald, 
James Tyler and Gary Wade. Their testimony showed that 
Crawford was the only driver discharged over production
9 and that they were not familiar with the downtown production stan-

dards that had been applied to Crawford. That evidence plus the 
evidence that Crawford was held to a much higher production 
standard than the standard required by the Richmond office, 
adds to my finding that Crawford was treated in a disparate 
manner. Crawford™s disciplinary actions occurred during the same pe-
riod as other alleged violations. For example, as shown below 
Tollie Graves was suspended on May 20. That was a little over 

1 week before Crawford was discharged on May 28. 
In view of the evidence s
howing animus, Crawford™s union 
activity and Respondent™s knowledge
 of his activity, the timing 
of its actions against Crawford and the disparate treatment of 
him, I find that Respondent was 
motivated by it animus to dis-
cipline and discharge Robert Crawford. 
There remains a question of would Respondent have disci-
plined and discharged Crawford in the absence of union activi-
ties. Manno Electric, 321 NLRB 278 fn. 12 (1996); 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert.  denied 455 U.S. 989 (1982); 
NLRB v. Transporta-tion Management Corp.,
 462 U.S. 393 (1983). 
Operations Manager Plemmons testified there was a drop in 
Crawford™s production over the course of months beginning 
around July 1996. Plemmons talked to Crawford about his pro-
duction several times over those 
months. Crawford was running 
a little over a stop an hour, which was unacceptable. Plemmons 
never rode with Crawford be
cause of production problems as 
he did for some drivers. Plemmons did ask Crawford if there 

was something causing his production to go down and Craw-
ford replied there was nothing. On April 18, 1997, Duane Wil-
liams agreed to ride with Craw
ford for a week. Williams made 
daily reports to Plemmons dur
ing that week which was the 
                                                          
                                                           
9 Respondent™s records show that no downtown driver other than 
Crawford was discharged. Other production records in evidence in-
cluded Roy Donald and Dennis Hilliard but their performance occurred 
after Crawford was fired. Donald averaged 1.59 stops per hour during 
the times he ran the downtown route from June 4 through July 3, 1997. 
Hilliard averaged 1.95 stops per hou
r during the time he ran the down-
town route between June 10 and July 3, 1997. 
week after April 18. Williams did not report anything out of the 
ordinary regarding how Crawford ran his routes. Crawford ran 
from around 1.0 to 1.210 stops per hour during the week before 
Williams ran with him. While running with Duane Williams 

Crawford™s production averaged 1.63
11 stops per hour.  Plem-mons then set a goal of 1.55 stops per hour and asked Crawford 

if he could maintain that average. Crawford said that he could 
but he added that he was only 
going to ﬁdo what I™m going to 
do.ﬂ Plemmons told Crawford that
 he would talk with him in 1 
week, on the following Monday. Wh
en Crawford talked with 
Plemmons that following Monday, May 6, Plemmons wrote 
him up because of low production. On May 15 Crawford re-
ceived a final warning and suspension.  
However, Respondent failed to
 show why Crawford was 
held to a higher standard than 
other employees. It did offer 
evidence that downtown drivers that drove after Crawford was 
discharged achieved production hi
gher than 1.55 stops per hour 
but there was no showing that anyone was required to satisfy 
that standard other than Crawfo
rd. As shown herein, the 1.55 
stops per hour standard was not justified using Plemmons™ al-

leged formula of 10 percent below what Crawford had achieved 
in 4 days with Duane Williams.
12  Moreover, the jump from a 
stop an hour to 1.55 would have been an unlikely production 
increase even according to Plemmons™ testimony as to what 
could be expected in the way of increased production. It ap-
pears that Plemmons must have known that Crawford could not 
achieve a production increase of 
from 1.0 or 1.2 to 1.55 stops 
per hour within a period of less than 2 weeks. 
Moreover, there was no showing that the conditions during 
the week of April 21 were similar to those during May while 

Memphis in May caused additional 
traffic. In view of the full 
record I am convinced that Respondent would not have disci-
plined and discharged Crawford in the absence of union activi-
ties. I find that Crawford was disciplined and discharged in 
violation of Section 8(a)(1) and (3) of the Act. 
Sydney and Anna Wyrick, 
Spillers, Mark Cole:
13 June 6 suspensions: 
 10 Despite the fact that according to Plemmons recollection, Craw-
ford had never been disciplined ev
en though his production ran at or 
below 1.2 stops per hour, he was di
sciplined and discharged after 
achieving production at a rate of from 1.17 to 1.55 stops per hour 
throughout the remainder of April and all of May, 1997. 
11 As shown herein, Plemmons was incorrect as to Crawford™s pro-
duction while Operations Manager Duane Williams rode with him. 
Respondent™s records show that Crawford™s production during the 4 
days that week when Duane Williams allegedly did not assist him, was 
actually 1.617 stops per hour. 
12When viewed in the best light from Respondent™s viewpoint, 
Plemmons™ arithmetic was in error. Moreover, the standard required of 
Crawford  was only 1.1 stops per hour and there was no showing of 
why Crawford was held to a standard some .45 stops per hour above 
that standard.  13 The allegations regarding Sidney Wyrick, Spillers and Cole were 
dismissed by June 26, 1998 orde
r (JDO (ATL)Œ07Œ98). General Coun-
sel concedes that order effectively di
sposed of the allegations regarding 
Anna Wyrick since her allegation 
is conditioned upon the validity of 
the allegations relating to her husba
nd Sidney Wyrick (Fn. 2, Brief of 
General Counsel). 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 386June 12 discharges: 
 On June 6 Respondent suspended Sidney Wyrick and Steve 
Spillers. Wyrick, Spillers and Dispatcher/Supervisor Mark Cole 
were discharged on June 12, 1997. 
The allegations involving Wyrick, Spillers and Cole are 
unique. Instead of alleging they were discharged because of 
their union activities, they were allegedly discharged because a 
union supporter complained that Wy
rick and Spillers had made 
an illegal run. Union advocate Johnnie Mangum made the 
complaint. Mangum made that complaint during a May 29, 
1997, drivers meeting held by 
Respondent. There is no dispute 
but that Mangum™s information 
was accurate and that Respon-

dent™s investigation following Mangum™s complaint illustrated 
that Wyrick and Spillers had made individual runs from Mem-
phis to Nashville and return at a time when neither had suffi-
cient allowable hours left to ma
ke individual runs. Moreover, 
Respondent learned during that investigation that neither 
Wyrick nor Spillers had logged the Nashville run. Both the run 
and the failure to log the run constituted action in violation of 
applicable laws. Mark Cole was 
discharged because he was the 
dispatcher that sent Wyrick and Spillers on those illegal runs. 
General Counsel conceded that 
the complaint allegation regard-
ing Anna Wyrick depends on a finding that her husband Syd-
ney was illegally discharged. Co
unsel for General Counsel also 
conceded that Wyrick, Spillers and Cole were not discharged 

because of their own union activity.  
By June 26, 1998 order the a
llegations regarding Sydney 
Wyrick, Spillers and Mark
 Cole were dismissed. 
As to whether Respondent illegally terminated Wyrick, 
Spillers and Cole, the NLRB considers whether General Coun-
sel proved through persuasive evidence that the Respondent 
acted out of antiunion animus
. Manno Electric, supra 278; Wright Line, supra, 
NLRB v. Transportation Management 
Corp., supra.  Here, the alleged motiv
ation is of a peculiar type. 
General Counsel contended that
 Respondent was motivated by 
a desire to undermine the Union.
 If the record is found to sup-
port General Counsel, I must consider whether the evidence 

shows that Respondent would have
 discharged those employees 
(and supervisor) in the ab
sence of union activities. 
As shown in the order dismissing the allegations regarding 
Wyrick, Spillers and Cole, I accepted for the sake of considera-
tion of Respondent™s motion, that General Counsel proved anti-
union animus. Here the question 
is was Respondent motivated 
at least in part, to
 undermine the Union. Obviously, Respondent 
opposed the Union and would have favored the Union being 
undermined in the eyes of its employees. However, was that a 
motivation in its decision to discharge Wyrick and Spillers on 

learning of their illegal activit
y. There was no showing that 
Respondent acted to motivate the May 29 complaint by union 

advocate Mangum. Once Mangu
m brought up the matter Re-
spondent was placed in the position of either acting or ignoring 

the complaint. By investigating the complaint and acting pursu-
ant to that investigation, Respondent did nothing more than 
what was requested by Mangum. When it determined that 
Mangum™s complaint was meritorious, it had before it informa-
tion that Wyrick, Spillers and Cole had involved themselves in 
illegal runs and that Wyrick and Spillers had illegally failed to 
log the runs. 
I am convinced under the circumstances that the evidence 
failed to show that Respondent 
was motivated even in part, to 
undermine the Union. Moreover, even if there were evidence 

supporting that finding, the record established that Wyrick, 
Spillers and Cole would have been discharged in the absence of 
a motivation to undermine the Union. Even though there was 
evidence that Respondent had failed to discharge a husband and 
wife driving team after the wife was ticketed for driving while 
her log showed that she was sleeping, that evidence of disparity 
failed to overcome the showing that Respondent was motivated 
only by its determination that 
Wyrick and Spillers engaged in 
unlawful activity by both making their Nashville runs and by 

failing to log those runs. Inst
ead of undermining the Union, Respondent actually acted to op
en up drive slots for laid off 
employees. That was the point 
that Mangum was making in his 
May 29 complaint. He compla
ined that Respondent should 
recall laid off drivers instead of permitting its drivers to make 
illegal runs. Respondent by acting in agreement with that point 
was actually acting in support of the Union and the laid off 
employees. See 
Alachua Nursing Center, 318 NLRB 1020 
(1995). I found that even if considered in the light most favorable to 
General Counsel, the record failed to show that Respondent 
discharged Wyrick, Spillers and Cole in an effort to undermine 
the Union.
14  Tollie Graves 
May 20 suspension: 
October 31 suspension: 
November 3 discharge: 
Marcus Cole July 15 termination 
Tollie Graves worked for Respondent for 5 years. He was a 
dockworker. Graves supported the Union from 1995 until he 
was terminated. He wore union 
insignia, talked to other em-
ployees about the Union and handbilled at the front gate during 
the 1996 campaign. Graves was suspended on May 20, coun-
seled on May 28, and discharged on November 3, 1997. 
Marcus Cole worked for Respondent from June 1994 until he 
was terminated in July 1997. 
Although he supported the Union 
in 1996 by wearing union insignia to work and handbilling, he 
did not support the Union durin
g the 1995 election campaign. 
Cole worked in the shop from early 1995 and was not trans-
ferred back to the dock until October 1996. Respondent admit-
ted in its brief that Marc
us Cole wore a union hat. 
Tollie Graves received a 5-year pin in October and was 
complimented on the quality of 
his work by Michael Eastman. 
Within a few days Graves was disciplined (counseled) by su-
pervisors Tommy Lee Jones and Billy Scott for loading a ship-
ment of paint and failing to document it as hazardous. Later 
                                                          
 14 See JDO(ATL)Œ07Œ98. Although Respondent™s investigation was 
precipitated by a complaint from Union advocate Johnnie Mangum, 
Respondent discovered that Mangum was correct and that Wyrick and 
Spillers had made illegal runs 
and failed to log those runs.  OVERNITE TRANSPORTATION CO. 387that day, he was called in to 
meet with Dale Watson along with 
Jones and Scott, where he was suspended pending further in-
vestigation.  Cole received only one corrective action report in 1996. That 
was because he was tardy. On March 14, 1997 Cole was 
awarded a corrective action report marked ﬁcounselingﬂ for 
inefficiency and for failure to sign a hazardous material section 
(GC Exh. 73). On April 7, Cole received a corrective action 
report for inefficiency. Supervisor
 Donald Tuggle told Cole that 
corrective action report was bein
g changed from counseling to 

a warning. When asked why, Tuggle showed him his file where 
he had received similar infractions back when he first started 
working for Respondent. That was in 1994 and 1995.
15 Marcus Cole received a final warning and 3-day suspension 
on April 22 for inefficiency and 
misloading. When Cole came in after July 9 he met with Michael Eastman. Eastman showed 
him documents that Cole had missh
ipped some freight (R Exh.  
21). He told Cole that he was 
suspended indefinitely until fur-
ther notice. Cole admitted that the information on his corrective 
action reports was accurate. On April 22, 1997, Marcus Cole 
was suspended and awarded a fi
nal warning for misloads and 
failure to complete a hazardous 
material document. On July 9 
Cole was terminated for mis-shipping freight. Cole mistakenly 
referred to a bill of lading instead of the linehaul manifest. As a 
result the freight was misloa
ded onto the wrong trailer. 
Former supervisor Paul Holder testified that misloads occur 
several times each day. Usually the employee guilty of a mis-
load is required to take the misload off the trailer but is not 
otherwise disciplined. Holder ha
s misloaded some freight and 
he was not disciplined. As show
n herein Holder has held sev-
eral supervisory positi
ons with Respondent. 
Credibility
 Tollie Graves appeared to be a candid witness. His testimony 
was not disputed as to several 
material points. 
I was impressed 
with his demeanor and I credit his testimony. In many respects 
the testimony of Marcus Cole wa
s not in dispute. Donald Tug-
gle did not testify and Cole™s 
testimony regarding one-on-one 
conversations with Tuggle is not in dispute. I was impressed 
with Cole™s demeanor and except as specifically noted herein, I 
credit his testimony.  
Conclusions General Counsel has the burde
n of proving that Respondent 
was motivated to take action against Tollie Graves and Marcus 
Cole because of their protecte
d activities or that Respondent 
engaged in pretext in an effort to hide the fact that it took that 
action. See 
Manno Electric,
 321 NLRB 278 fn. 12 (1996); 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert.  denied 455 U.S. 989 (1982); 
NLRB v. Trans-portation Management Corp
., 462 U.S. 393 (1983). 
The record shows that Respondent was aware of Tollie 
Graves and Marcus Cole™s suppor
t of the Union. Although Cole 
                                                          
                                                           
15 As shown herein Assistant Terminal Manager Eastman testified 
that it was Respondent™s policy to di
scount and not consider offenses 
that occurred before he came to Memphis in June 1996. Additionally, it 
was Respondent™s policy that offenses
 more than 1-year old were not 
considered for progressive discipline purposes.  
was not disciplined for anything other than tardiness during 
1996, he was disciplined all the way through to discharge in 
1997 after Respondent learned of 
his union activity. Cole ad-
mitted that he did engage in the misconduct alleged in the vari-
ous corrective action reports an
d discharge documents. How-
ever, a question remains as to whether Respondent treated Cole 

differently than other employees and if so, was that disparate 
treatment motivated by 
Respondent™s union animus. 
Tollie Graves had some 17 writeups beginning on January 
12, 1994 and extending up to his discharge. Twelve of those writeups occurred before June 1996 and seven occurred before 

any union organizing activity. On August 12, 1996, Dale Wat-
son made a note in Graves™ file 
stating he had a formal discus-
sion with Tollie Graves about the OS&D shipments chargedŠ

shortage & damage charged to Graves. No other notation ap-
peared in Graves™ file until April 7, 1997. At that time Graves 
was awarded a warning by Dale
 Watson for inefficiency. On 
May 20, 1997 Dale Watson awarded Graves a final warning 
and 3-day suspension for inefficiency. Then, on May 28, 1997, 
Graves was awarded counseling by Dale Watson for ineffi-
ciency and 18 shortages and 11 
damages. The next corrective 
action report in Graves file is
 also signed by Dale Watson, 
dated October 28, 1997, and is for inefficiency and hazardous 
material data not signed on the 
trailer diagram. However, writ-
ten across that corrective action report is  ﬁNotes Not a Write-

up.ﬂ (R Exh.  42). Graves tes
tified that he was not shown the 
October 28 corrective action report. He was called in, ques-

tioned, then sent back to work. Later that day, Graves was sus-
pended. Subsequently he was discharged.   
In consideration of whether Graves or Cole was treated dif-
ferently than other employees, I have measured their treatment 
against Respondent™s standard procedure as outlined in the 
testimony of Assistant Terminal Manager Michael Eastman for 
similar offenses during a 1-year period. Eastman started that 
procedure after he came on board in June 1996. The progres-
sive discipline outlined by Eastman included (1) counseling, (2) 

warning, (3) final warning/su
spension, and (4) discharge. 
There was evidence of disparate treatment.
16 On May 14, 
1997, Dale Watson17 submitted a report (GC Exh.  105) that 
employee Kirk Mason failed to follow freight handling tech-
niques and unloading procedures and that there had been a 
claim for damages of $498.67 because of damages to freight 
unloaded by Mason. That report 
(not a corrective action report) 
was described as providing traini
ng in claims prevention. Wat-
son wrote on that report that Mason was responsible for 13 
shortages and 20 damages since April 1, 1997. On May 14, 
1997, Dale Watson submitted written report (not on a correc-
tive action report form) that employee Nathan Bins had 
unloaded doors and there was 
a claim for damages of 
$1,114.70. The report shows that Bins was advised that it is his 

responsibility to follow Overnite freight handling techniques 
 16 Respondent submitted evidence showing that its procedure for 
disciplining employees changed when Michael Eastman came on board 
in June 1996. Therefore, I have carefully examined disciplinary docu-
ments and other reports da
ted on and after June 1996. 
17 Dale Watson also signed Cole™s March 14, 1997, and April 7, 
1997 corrective action reports. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 388and unloading procedures and th
e report was an opportunity to 
train Bins concerning his respon
sibilities (GC Exh.  102). As 
shown above, Tollie Grav
es received an April 7, 1997, warning 
for inefficiency even though Graves had nothing in his record 
since August 12, 1996. Marcus Cole was suspended and given 
a final warning on April 22, 1997.
 Before that date Cole had 
received an April 7 counseling that was changed to a warning 
because Cole had allegedly received corrective action reports 
that predated the institution of the new policy when Michael 
Eastman came on board in June 1996. 
Employee Harry Edwards rece
ived 38 corrective action re-
ports or other written reports 
between February 18, 1994 and 
January 27, 1998. Six of those reports were dated after Michael 

Eastman came on board in June
 1996 and several were dated 
after May 1997. On May 2, 1997,
 Dale Watson issued a warn-
ing to Edwards for inefficiency and apathy. That report noted 

that Edwards had been charged with 6 shortages in April 1997. 
On June 17, 1997 Dale Watson i
ssued another warning to Ed-
wards for inefficiency and showed that Edwards has failed to 

follow the standard operating procedures. On October 2, 1997, 
Dale Watson issued a third warning that year to Edwards for 
inefficiency (apathy) and failure to follow basic unloading pro-
cedures. On January 8 and 27, 1998, Edwards received a coun-
seling and another warning through corrective action reports. In 
the 1-year period beginning on May 2, 1997, Harry Edwards 
received one counseling and four warnings without being sus-
pended or discharged. 
Verdell Hayes received several writeups (approximately 22) 
beginning in January 1994. Hayes 
received nine writeups be-
ginning in June 1996. He receiv
ed counseling signed by Dale 
Watson on June 2, 1996 for four shortages and three damages 
to freight. Watson issued another counseling to Hayes on July 
22, 1996 for inefficiency in lo
ading. Watson again counseled 
Hayes on December 4, 1996 for inefficiency causing 6 short-
ages and 7 damages. On April 4, 1997, Hayes received a warn-
ing from Dale Watson for inefficiency. That load included haz-
ardous material and the corrective action report noted the metal 
pails were crushed and appeared to be leaking. Watson issued a 
May 7, 1997, final warning to Ha
yes for inefficiency and fail-
ure to list hazardous material on 
the trailer diagram. That cor-
rective action report shows that it is ﬁVOID 05/13/97.ﬂ On May 
12, 1997, Watson issued another 
final warning to Hayes for 4 
shortages and that corrective action report was also marked 
ﬁVOIDﬂ and dated ﬁ05/13/97.ﬂ On May 28, 1997, Hayes was 
counseled for inefficiency and 11
 shortages and 9 damages. On 
June 6, 1997, Hayes was awarded 
another counseling for ineffi-ciency. He also received a warn
ing on June 6, 1997 for ineffi-
ciency (misload). On September 11, 1997, Hayes received an-
other warning for inefficiency (m
isload). Therefore, during the 
one year from July 22, 1996 until June 6, 1997, Hayes was 

awarded four counselings, three warnings and three final warn-
ings for inefficiency. During the 1-year period from December 
4, 1996 Hayes received three co
unselings, three warnings and 
two final warnings but was not discharged.  
Tyrone Lewis received 8 writeups between February 11, 
1996 and September 1997. Beginni
ng in June 1996 Lewis re-
ceived 5 writeups. On June 2, 
1996 Lewis received counseling 
from Dale Watson for 4 shortages and 7 damages during a 10-
day period. Lewis received a corrective action report dated July 
3, 1996, for misload. That corr
ective action report did not show 
whether it was a counseling, warning or what. On July 19, 1996 

Dale Watson issued counseling to
 Lewis for inefficiency and 
improper use of forklift causing
 damage. Lewis received an-
other counseling on May 12, 1997 
for inefficiency and overall 
work performance. On September 4, 1997, Lewis received 
another counseling for inefficiency
 and failure to count freight. 
That evidence shows, among other things, that Tyrone Lewis 

received two counselings for sim
ilar offenses during less than 5 
months without receiving a warning, a suspension or a dis-
charge.  
The above evidence established that Respondent treated 
known union advocates Tollie Graves and Marcus Cole in a disparate manner. The next qu
estion is one of animus. Was 
Respondent motivated to treat Graves or Cole differently be-
cause of its union animus. In that regard I have considered Re-
spondent™s animus, the timing of 
Cole and Graves™ discipline, 
Respondent™s knowledge of their 
union activities and the dispa-
rate treatment of Graves and Cole, in finding that Respondent 
was motivated by its union animus in its actions against Tollie 
Graves and Marcus Cole. Respondent argued that General 
Counsel failed to show why it selected Graves and Cole for 
discipline when more obvious union supporters remain em-
ployed by Respondent. However, 
that is not a standard that 
General Counsel must meet. It is 
not necessary to show that an 
employer punished the most vocal union advocates in order to 
show that the employer was 
motivated to punish some em-
ployee(s) because of union activity.  
I have also considered whether Respondent would have dis-
ciplined and discharged Marcus Cole in the absence of pro-
tected activity. 
Manno Electric, Inc., 278 fn. 12; 
Wright Line, supra; NLRB v. Transportation Management Corp.
, supra. Re-spondent failed to show that it would have taken action against 
Graves and Cole in the absence of union activity. Occasionally, 
other employees were di
sciplined for offenses similar to Graves and Cole. However, as shown above, on many other occasions 
Respondent imposed milder disciplinary measures for offenses 
similar to those committed by Tollie Graves and Marcus Cole. 
Graves had worked for Respondent for 5 years. Cole had 
worked for Respondent since 1994. 
Tollie Graves received a 5-year pin and was complemented 
on his work in October 1997. At 
that time he had a history of 
disciplinary actions. Before he received his 5-year pin, Graves 
had received a total of one notat
ion to file on August 12, 1996; 
a warning on April 7, 1997; a final warning and 3-day suspen-
sion on May 20; and counseli
ng on May 28, 1997. During the 
1-year period before his Novemb
er 3, 1997, discharge, Graves 
received the April 7 warning, the May 20 final warning and the 
May 28 counseling. As shown he
rein, Assistant Terminal Man-ager Eastman instituted a practice of progressive discipline for 
similar offenses when he came on board in June 1996. That 
progressive disciplinary policy ca
lled for disciplinary actions of 
(1) counseling, (2) warning, (3) final warning and suspension, 
and (4) discharge. Graves did 
not progress from counseling to 
warning to final warning, then discharge. Instead, the discipli-
nary action he received immediat
ely before his discharge was a 
counseling.  
 OVERNITE TRANSPORTATION CO. 389Marcus Cole received no disc
ipline similar to his 1997 cor-
rective action reports, at any time in 1996. In 1997 Cole was 
counseled on his first offense and a counseling changed to a 
warning on the second offense. His supervisor used 1994 and 
1995 offenses from Cole™s reco
rd. As shown above Cole was 
allegedly subject to the progressive discipline policy instituted 

by Michael Eastman in 1996. East
man decided that no discipli-
nary action would be considered
 for progressive disciplinary 
purposes if the action predated his coming on board in June 
1996. Additionally, only similar disciplinary actions within the 
last year before any progressive discipline would be considered. 
However, as to Marcus Cole, his supervisor ignored Eastman™s 
policy and used disciplinary acti
ons dated both before Eastman 
came on board and more than 1-year old, in changing a coun-
seling to a warning. Cole then received a final warning and 
suspension for his third similar offense in 1997 and was dis-
charged after his fourth similar offense. Although it was Re-
spondent™s announced policy to di
scharge on the fourth similar offense, the record shows that
 policy was oftentimes ignored. 
In view of the above and the full record, I find that neither 
Tollie Graves nor Marcus Cole would have been discharged in 
the absence of their protected union activity. The record shows 
that Graves and Cole were disc
harged in violation of Section 
8(a)(1) and (3) of the Act. 
CONCLUSIONS OF LAW 
1. Overnite Transportation Company, is an employer en-
gaged in commerce within the meaning of Section 2(6) and (7) 
of the Act. 2. Teamsters Local 667, affili
ated with the International 
Brotherhood of Teamsters is a labor organization within the meaning of Section 2(5) of the Act. 
3. Respondent by threatening 
its employees with reduced 
hours because the employees voted in favor of the Union as 
their exclusive collective-bargaining representative, engaged in 
conduct in violation of Section 8(a)(1) of the Act. 
4. Respondent by discharging 
its employees Robert Craw-
ford, Tollie Graves and Marcus Cole and by reducing the hours 
of employee Horace Quinn, be
cause of its employees™ union 
activities engaged in conduct in violation of Section 8(a)(1) and (3) of the Act. 
5. The aforesaid unfair labor practices are unfair labor prac-
tices affecting commerce within the meaning of Section 2(6), 
(7), and (8) of the Act. 
THE REMEDY 
Having found that Respondent ha
s engaged in unfair labor 
practices, I shall recommend that it be ordered to cease and 
desist therefrom and to take certain affirmative action designed 
to effectuate the policies of the Act. 
As I have found that Respondent has illegally discharged 
Robert Crawford, Marcus Cole 
and Tollie Graves in violation 
of sections of the Act, I shal
l order Respondent to offer those 
employees immediate and full employment to their former 
positions or, if those positions no longer exist, to substantially 
equivalent positions. I further order Respondent to make those 
employees and Horace Quinn, whom I find was illegally de-
prived of work hours, whole for any loss of earnings suffered as 
a result of the discrimination ag
ainst them. Backpay shall be 
computed as described in F. W. Woolworth Co., 90 NLRB 289 
(1950), with interest as described in 
New Horizons for the Re-
tarded, 283 NLRB 1573 (1987). 
[Recommended Order omitted from publication.] 
  